Case 2:20-cv-11459-VAP-AFM Document 3 Filed 01/04/21 Page 1 of 3 Page ID #:6



 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11    MANUEL J. CASTANON,                        Case No. 2:20-cv-11459-VAP (AFM)
12
                          Petitioner,            ORDER DISMISSING ACTION
13                                               WITHOUT PREJUDICE
            v.
14
      WARDEN,
15

16                        Respondent.

17

18         Petitioner, an inmate at the California Correctional Institution in Tehachapi,
19   California, filed a document requesting an extension of time to file a “civil suit.”
20   According to Petitioner, he intends to file a civil suit based upon an incident occurring
21   on January 27, 2020, but he has been unable to use the law library or “get the correct
22   forms due to the Covid-pandemic.” Petitioner is concerned that his “deadline” will
23   expire on January 27, 2020, and seeks an order extending the time for him to file an
24   action. (ECF No. 1.)
25         To the extent that Petitioner’s request is construed as an attempt to challenge
26   a conviction or sentence, it is subject to dismissal. Petitioner has not filed a Petition
27   for Writ of Habeas Corpus that specifies what his claims are. Instead, Petitioner
28   appears to be requesting assistance in order to timely raise unspecified claims
Case 2:20-cv-11459-VAP-AFM Document 3 Filed 01/04/21 Page 2 of 3 Page ID #:7



 1   challenging an unspecified action in the courts.
 2          Petitioner’s request seeks relief that the Court could not grant without violating
 3   the “case or controversy” requirement of Article III, Section 2 of the United States
 4   Constitution. See, e.g., Thomas v. Ochoa, 2013 WL 610772, at *2 (C.D. Cal. Feb. 15,
 5   2013) (“Because petitioner has not yet filed a habeas corpus petition, there is no
 6   action or proceeding pending and no case or controversy to be heard.”); Casaburi v.
 7   Warden, 2013 WL 3367275 (C.D. Cal. July 3, 2013); In re Ortiz, 2010 WL 1170484
 8   (C.D. Cal. Mar. 25, 2010); Corcoran v. Tilton, 2008 WL 816682 (C.D. Cal. Mar. 25,
 9   2008). The Court is also precluded from giving an advisory opinion as to the statute
10   of limitations. See United States v. Leon, 203 F.3d 162, 164 (2d Cir. 2000) (holding
11   that a federal court lacks jurisdiction to consider the timeliness of a § 2255 petition
12   until a petition is actually filed); see also Calderon v. Ashmus, 523 U.S. 740, 746-
13   747 (1998) (finding no case or controversy where prisoners sought declaratory relief
14   regarding the statute of limitations for federal habeas petitions). Given the absence
15   of a live case or controversy, the Court has no authority to issue any further orders,
16   apart from dismissing the matter for lack of jurisdiction. See United States Catholic
17   Conference v. Abortion Rights Mobilization, Inc., 487 U.S. 72, 76-77 (1988) (in the
18   absence of subject-matter jurisdiction, Article III court had no authority to order
19   compliance with subpoena upon risk of civil contempt).
20          To the extent Petitioner’s request could be construed as seeking additional time
21   to file a civil rights complaint challenging events that occurred at the California
22   Correctional Institution, it is also subject to dismissal. The California Correctional
23   Institution in Tehachapi is in Kern County. Kern County is located within the Eastern
24   District of California. 28 U.S.C. § 84(b). Accordingly, the proper venue for such an
25   action would be the United States District Court for the Eastern District of
26   California. 1
27
     1
      While the Court offers no opinion on the timeliness of any civil rights complaint, it notes that any
28   future federal civil rights action pursuant to 42 U.S.C. § 1983 is subject to a two-year limitation
                                                      2
Case 2:20-cv-11459-VAP-AFM Document 3 Filed 01/04/21 Page 3 of 3 Page ID #:8



 1          IT IS THEREFORE ORDERED that this action is dismissed without
 2   prejudice.
 3

 4   DATED: January 4, 2021
 5

 6
                                                       VIRGINIA A. PHILLIPS
 7
                                                    UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     period under Cal. Civ. Proc. Code § 335.1. See, e.g., Bird v. Dep’t of Human Servs., 935 F.3d 738,
28   743 (9th Cir. 2019); Maldonado v. Harris, 370 F.3d 945, 954-955 (9th Cir. 2004).
                                                     3
